 



EXHIBIT 10.1

REGISTRATION RIGHTS AGREEMENT

Dated as of November 14, 2004

among

Perrigo Company

and

The Shareholder named Herein

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page 1.   Definitions     1   2.   Registration
Under Securities Act     3  
 
  2.1   Registration on Request     3  
 
  2.2   Incidental Registration     4  
 
  2.3   Registration Procedures     6  
 
  2.4   Indemnification and Contribution     9  
 
  2.5   Stop Transfer Orders     12  
 
  2.6   Limitation on Sale or Distribution of Other Securities     12  
 
  2.7   No Required Sale     12  
 
  2.8   Exchange Act Compliance     12   3.   Miscellaneous     13  
 
  3.1   Amendments and Waivers     13  
 
  3.2   Notices     13  
 
  3.3   Assignment; Third Party Beneficiaries     14  
 
  3.4   Specific Performance     15  
 
  3.5   No Inconsistent Agreements     15  
 
  3.6   Descriptive Headings     15  
 
  3.7   Governing Law     15  
 
  3.8   Counterparts     15  
 
  3.9   Invalidity of Provision     15  
 
  3.10   Further Assurances     16  
 
  3.11   Entire Agreement; Effectiveness     16  
 
  3.12   Condition to Effectiveness     16  

i



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT

     This Registration Rights Agreement (this “Agreement”) dated as of November
14, 2004 by and among Perrigo Company (the “Company”), a Michigan corporation,
and Moshe Arkin, (the “Shareholder”).

     WHEREAS, pursuant to the Agreement and Plan of Merger (the “Merger
Agreement”) dated as of November 14, 2004 among the Company, Perrigo Israel
Opportunities Ltd. and Agis Industries (1983) Ltd., the Shareholder is acquiring
concurrently with the execution and delivery hereof 10,022,092 shares (the
“Common Shares”) of the Company’s common stock (the “Common Stock”), without par
value; and

     WHEREAS, as part of and as partial consideration for the acquisition of the
Common Shares by the Shareholder, the Company hereby grants to the Shareholder
the registration rights set forth herein.

     NOW, THEREFORE, in consideration of the mutual covenants and premises
contained herein and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

     1.  Definitions. As used herein, the following terms shall have the
meanings ascribed to them below:

     “Agreement” has the meaning set forth in the Introductory Paragraph.

     “Black-Out Period” has the meaning set forth in Section 2.1(h).

     “Business Day” means any day other than a Saturday, Sunday, or other day on
which banks are closed in the City of New York.

     “Closing Date” has the meaning ascribed to it in the Merger Agreement.

     “Commission” means the United States Securities and Exchange Commission.

     “Common Shares” has the meaning set forth in the Recitals.

     “Common Stock” has the meaning set forth in the Recitals.

     “Company” has the meaning set forth in the Introductory Paragraph.

     “Company Registration” has the meaning set forth in Section 2.2(a).

     “Delay Notice” has the meaning set forth in Section 2.1(h).

     “Demand Registration” has the meaning set forth in Section 2.1(a).

     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all rules and regulations promulgated thereunder.

 



--------------------------------------------------------------------------------



 



     “Lock-Up Agreement” means that certain Lock-up Agreement among Shareholder,
the Company and Perrigo Israel Opportunities Ltd. dated as of November 14, 2004.

     “Managing Underwriters” means the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any,
conducted pursuant to the terms hereof.

     “Merger Agreement” has the meaning set forth in the Recitals.

     “Person” means any individual, corporation, association, partnership, joint
venture, limited liability company, trust, estate or other entity or
organization.

     “Registrable Securities” means (i) the Common Shares issued to the
Shareholder pursuant to the Merger Agreement and (ii) any Common Shares or other
securities issued or issuable with respect to the Common Shares referred to in
clause (i) by way of a stock dividend, stock split, reorganization,
recapitalization or merger. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities (a) when a registration
statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been disposed
of in accordance with such registration statement, or (b) when such securities
shall have been otherwise transferred and subsequent public distribution of such
securities shall not require registration of them under the Securities Act.

     “Registration Expenses” means all expenses incident to the registration and
disposition of the Registrable Securities pursuant to Section 2 hereof,
including, without limitation, all registration, filing and applicable national
securities exchange fees, all fees and expenses of complying with state
securities or blue sky laws (including fees and disbursements of counsel to the
underwriters, if any, in connection with “blue sky” qualification of the
Registrable Securities and determination of their eligibility for investment
under the laws of the various jurisdictions), all word processing, duplicating
and printing expenses, all messenger and delivery expenses, the reasonable fees
and disbursements of counsel for the Shareholder, the fees and disbursements of
counsel for the Company and of its independent public accountants, including the
expenses of “cold comfort” letters or any special audits required by, or
incident to, such registration, and all out-of-pocket expenses of underwriters
(other than underwriting and brokerage discounts, commissions and other
comparable payments or discounts); provided, however, that Registration Expenses
shall exclude, and the Shareholder shall pay, all transfer taxes, underwriting
and brokerage discounts, commissions and other comparable payments or discounts
in respect of the Registrable Securities being registered.

     “Securities Act” means the Securities Act of 1933, as amended and all rules
and regulations promulgated thereunder.

     “Shareholder” has the meaning set forth in the Introductory Paragraph.

     Capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Merger Agreement.

2



--------------------------------------------------------------------------------



 



     2.   Registration Under Securities Act.

2.1   Registration on Request

     (a)   Demand Request. The Shareholder shall have the right, subject to the
provisions of the Lock-Up Agreement, to require the Company to effect the
registration under the Securities Act of all or part of the Registrable
Securities held by the Shareholder, by delivering a written request thereof to
the Company specifying the number of shares of Registrable Securities the
Shareholder wishes to register (a “Demand Registration”); provided, however,
that the aggregate number of the Registrable Securities to be registered
pursuant to such Demand Registration constitutes at least two million shares of
Common Stock. The Company shall use its reasonable best efforts, including,
without limitation, assisting with sales efforts and the selection of
appropriate underwriters, to cause the registration statement to become
effective in respect of each Demand Registration in accordance with the intended
method of distribution set forth in the written request delivered by the
Shareholder as expeditiously as possible (but in any event, subject to this
Section 2.1, within 120 days of receipt of such written request, and the Company
shall file such registration statement within 60 days of receipt of such
request).

     (b)   Limitations on Registration on Request. Subject to Section 2.1(a),
the Company shall only be required to effect a maximum of three (3) Demand
Registrations; provided, however, that the first Demand Request may not be made
before the earlier of the (x) termination of the Lock-up Agreement in accordance
with its terms or (y) 120 days prior to the second anniversary of the Closing
Date, and further, provided, that the Company shall not be required to file
(i) more than one such Demand Registration in any twelve-month period or
(ii) any such Demand Registration within 120 days following the date of
effectiveness of any registration statement relating to a Demand Registration.

     (c)   Registration Statement Form. Demand Registrations under this Section
2.1 shall be on such appropriate registration form of the Commission as selected
by the Company.

     (d)   Expenses. Subject to Section 2.1(g), the Shareholder shall pay all
Registration Expenses incurred in connection with any registration requested
pursuant to this Section 2.1; provided, however, that Shareholder shall not be
obligated to pay fees and expenses of counsel to the Company in excess of
$50,000 per each Demand Registration.

     (e)   Effective Registration Statement. A Demand Registration requested
pursuant to this Section 2.1 shall be deemed to have been effected (including
for purposes of paragraph (b) of this Section 2.1) if a registration statement
with respect thereto has become effective and has been kept continuously
effective for a period of 90 days (or such shorter period which shall terminate
when all the Registrable Securities covered by such registration statement have
been sold pursuant thereto). A Demand Registration which is not effected,
subject to Section 2.1(g), shall not reduce the number of Demand Registrations
permitted hereunder.

3



--------------------------------------------------------------------------------



 



     (f)   Selection of Underwriters. The Managing Underwriters for each
underwritten offering of Registrable Securities to be registered pursuant to a
Demand Registration shall be a nationally or regionally recognized investment
bank that is selected by the Shareholder (subject to the approval by the
Company, which approval may not be unreasonably delayed or withheld).

     (g)   Right to Withdraw. If the Managing Underwriters of any underwritten
offering shall advise the Company and the Shareholder that the Registrable
Securities covered by the registration statement cannot be sold in such offering
within a price range acceptable to the Shareholder, then the Shareholder shall
have the right to notify the Company in writing that he has determined that the
registration statement shall be abandoned or withdrawn, in which event the
Company shall abandon or withdraw such registration statement. In the event of
any such abandonment or withdrawal, such request shall be counted as a Demand
Registration for purposes of the requests for registration to which the
Shareholder is entitled pursuant to this Section 2.1.

     (h)   Postponement. The Company shall be entitled once in any twelve-month
period to postpone for a reasonable period of time (but not exceeding an
aggregate of 60 days, any such period, a “Black-Out Period”) the filing or
effectiveness of any registration statement required to be prepared and filed by
it pursuant to this Section 2.1 if the Company determines, in its reasonable
judgment and based on the advice of its counsel, that such registration and
offering would materially interfere with any material financing or other
material transaction involving the Company, or if there is an event or state of
facts relating to the Company that is material to the Company (and would
reasonably likely be required to be disclosed in such registration statement)
the disclosure of which would, in the reasonable judgment of the Company, be
materially adverse to its interests, and promptly delivers to the Shareholder in
such offering a certificate signed by the Company’s chief executive officer or
chief financial officer (a “Delay Notice”) stating such determination,
containing a general statement of the reasons for such postponement and an
estimate of the anticipated delay (but the Company shall not be required to
include in such notice any reference to or description of the facts based upon
which the Company is delivering such Delay Notice). If the Company shall so
postpone the filing of a registration statement, (i) the Company shall use its
reasonable best efforts to limit the delay to as short a period as is
practicable, and (ii) the Shareholder shall have the right to withdraw the
Demand Registration request by giving written notice to the Company within 10
Business Days of receipt of a Delay Notice and, in the event of such withdrawal,
such Demand Registration shall not be counted for purposes of requests for
Demand Registration to which the Shareholder is entitled pursuant to this
Section 2.1. The Company shall be obligated to pay all Registration Expenses in
such event.

2.2   Incidental Registration.

     (a)   Right to Include Registrable Securities. If the Company at any time
proposes to register any of its common stock for its own account (a “Company
Registration”) or the account of any other stockholder under the Securities Act
by registration on Form S-1, S-2, or S-3 or any successor or similar form(s)
(except registrations on any such form or similar form(s) solely for
registration of securities in connection with an employee benefit plan or
dividend reinvestment plan or a merger or consolidation or incidental to an
issuance of

4



--------------------------------------------------------------------------------



 



securities under Rule 144A under the Securities Act), it will each such time
give prompt written notice to the Shareholder of its intention to do so and of
the Shareholder’s rights under this Section 2.2. Upon the written request of the
Shareholder (which request shall specify the maximum number of Registrable
Securities intended to be disposed of by the Shareholder) made as promptly as
practicable and in any event within 10 days after the receipt of any such
notice, the Company shall use its reasonable best efforts to effect the
registration under the Securities Act of all Registrable Securities which the
Company has been so requested to register by the Shareholder; provided, however,
that in the case of a Company Registration, if, at any time after giving written
notice of its intention to register any securities and prior to the effective
date of the registration statement filed in connection with such registration,
the Company shall determine for any reason not to register or to delay
registration of such securities, the Company shall give the Shareholder written
notice of such determination and (i) in the case of a determination not to
register, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from any obligation of
the Company to pay its portion of the Registration Expenses in connection
therewith), without prejudice, however, to the rights of the Shareholder to
request that such registration be effected as a registration under Section 2.1
and (ii) in the case of a determination to delay registering, shall be permitted
to delay registering any Registrable Securities, for the same period as the
delay in registering such other securities. No registration effected under this
Section 2.2 shall relieve the Company of its obligation to effect any
registration upon request under Section 2.1. The Shareholder will pay
Registration Expenses in proportion to the number of Registrable Securities
intended to be disposed of by the Shareholder to the total number of shares of
Common Stock included in the Company Registration in connection with any
registration of Registrable Securities requested pursuant to this Section 2.2.

     (b)   Right to Withdraw. The Shareholder shall have the right to withdraw
its request for inclusion of its Registrable Securities in any registration
statement pursuant to this Section 2.2 at any time prior to the execution of an
underwriting agreement with respect thereto by giving written notice to the
Company of its request to withdraw.

     (c)   Priority in Incidental Registrations. In the case of a Company
Registration, if the Managing Underwriters of any underwritten offering shall
inform the Company by letter of its belief that the number of Registrable
Securities requested to be included in such registration, when added to the
number of other securities to be offered by the Company in such registration,
would materially adversely affect such offering, then the Company shall include
in such registration, to the extent of the number which the Company is so
advised can be sold in (or during the time of) such offering without so
materially adversely affecting such offering, securities in the following
priority: (A) securities proposed to be included by the Company, (B) the
Registrable Securities requested by the Shareholder to be included in such
registration pursuant to this Section 2.2, and (C) any securities of the Company
requested to be included in such registration by any other holder having the
right to include securities, on a pro rata basis, based on the number of shares
of Common Stock held, or obtainable by exercise or conversion of other
securities of the Company, by such holder.

     (d)   Plan of Distribution. Any participation by the Shareholder in a
Company Registration shall be in accordance with the Company’s plan of
distribution.

5



--------------------------------------------------------------------------------



 



     (e)   The right of Shareholder to request inclusion of its Registrable
Securities in any registration statement pursuant to this Section 2.2 shall
terminate immediately if the Lock-up Agreement is terminated in accordance with
its terms.

     2.3   Registration Procedures. If and whenever the Company is required,
pursuant to the terms of this Agreement, to effect the registration of any
Registrable Securities under the Securities Act in accordance with Sections 2.1
or 2.2, the following procedures shall apply:

(a) The Company shall:



  (i)   prepare and file with the Commission the requisite registration
statement to effect such registration (and shall include all financial
statements required by the Commission to be filed therewith) and thereafter use
its reasonable best efforts to cause such registration statement to become and
remain effective; provided that the Company may discontinue any registration of
its securities which are not Registrable Securities at any time prior to the
effective date of the registration statement relating thereto;     (ii)  
furnish to the Shareholder such number of conformed copies of the registration
statement and each amendment thereof and each amendment or supplement, if any,
to the prospectus included therein (including all documents incorporated by
reference therein after the initial filing) as the Shareholder shall reasonably
request; and     (iii)   include in the registration statement information
regarding the Shareholder and the methods of distribution the Company has
elected.

(b)   The Company shall give notice to the Shareholder:



  (i)   when the registration statement and any amendment thereto has been filed
with the Commission and when the registration statement or any post-effective
amendment thereto has become effective;     (ii)   of any request by the
Commission for any amendment or supplement to the registration statement or the
prospectus or for additional information;     (iii)   of the issuance by the
Commission of any stop order suspending the effectiveness of the registration
statement or the institution of any proceeding for that purpose;     (iv)   of
the receipt by the Company of any notification with respect to the suspension of
the qualification of the Registrable Securities included therein for sale in any
jurisdiction or the institution of any proceeding for such purpose; and

6



--------------------------------------------------------------------------------



 



  (v)   of the happening of any event that requires any change in the
registration statement or the prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the prospectus, in the light of the
circumstances under which they were made) not misleading.

     (c)   The Company shall use its reasonable best efforts to obtain as soon
as possible the withdrawal of any order suspending the effectiveness of the
registration statement or the qualification of the securities therein for sale
in any jurisdiction.

     (d)   The Company shall promptly deliver to the Shareholder as many copies
of the prospectus (including a preliminary prospectus) included in the
registration statement and any amendment or supplement thereto as the
Shareholder may reasonably request. The Company consents to the use of the
prospectus or any amendment or supplement thereto by the Shareholder in
connection with the offering and sale of the Registrable Securities pursuant to
this Agreement (except during any Black-Out Period).

     (e)   Prior to any offering of Registrable Securities pursuant to a
registration statement, the Company shall arrange for the qualification of the
Registrable Securities for sale under the laws of such jurisdictions as the
Shareholder shall reasonably request and shall maintain such qualification in
effect so long as required; provided that in no event shall the Company be
obligated to qualify to do business in any jurisdiction where it is not then so
qualified, to consent generally to the service of process in such jurisdiction,
or to take any action in connection therewith that would subject it to taxation.

     (f)   Upon the occurrence of any event contemplated by subsections (b)(iii)
or (v) above, the Company shall promptly prepare a post-effective amendment to
the registration statement or an amendment or supplement to the related
prospectus or file any other required document so that the registration
statement and the prospectus will not include an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein (in the case of the prospectus, in the
light of the circumstances under which they were made) not misleading.

     (g)   The Company shall comply with all applicable rules and regulations of
the Commission and shall make generally available to its security holders an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act as soon as practicable after the effective date of the registration
statement and in any event no later than 45 days after the end of a 12-month
period (or 90 days, if such period is a fiscal year) beginning with the first
month of the Company’s first fiscal quarter commencing after the effective date
of the registration statement.

     (h)   In connection with any underwritten offering effected hereunder, the
Company shall:



  (i)   make reasonably available for inspection during normal business hours by
the Shareholder’s counsel, counsel to the underwriters, or any such underwriter
all material financial and other records and material corporate documents of the
Company and its subsidiaries;

7



--------------------------------------------------------------------------------



 



  (ii)   cause the Company’s officers, directors, employees, accountants and
auditors to supply all material information reasonably requested by the
Shareholder’s counsel or counsel to the underwriters or any such other Persons
as is reasonable and customary for similar due diligence examinations;     (iii)
  cause the Company’s officers, directors, employees, accountants and auditors,
as appropriate, to meet with the Shareholder, the Shareholder’s counsel, the
Managing Underwriters or counsel to the underwriters to discuss the contents of
the registration statement and the Company shall reflect in the registration
statement such comments as such Persons reasonably propose;     (iv)   enter
into an underwriting agreement in customary form (including indemnification of
the underwriters on substantially the same terms as contained in Section 2.4
hereof);     (v)   make such representations and warranties to the Shareholder
and the underwriters in form, substance and scope as are customarily made by
issuers to underwriters in underwritten offerings;     (vi)   obtain opinions of
counsel to the Company and updates thereof (which opinions (in form, scope and
substance) shall be reasonably satisfactory to the Managing Underwriters, if
any) addressed to the Shareholder and the underwriters, if any, covering such
matters as are customarily covered in opinions requested in underwritten
offerings and such other matters as may be reasonably requested by the
Shareholder and underwriters;     (vii)   obtain “comfort” letters and updates
thereof from the independent accountants of the Company (and, if necessary, any
other independent accountants of any subsidiary of the Company or of any
business acquired by the Company for which financial statements and financial
data are, or are required to be, included in the registration statement),
addressed to the Shareholder and the underwriters, if any, in customary form and
covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings;     (viii)   deliver such documents and
certificates as may be reasonably requested by the Shareholder or the Managing
Underwriters, if any, including those to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company;     (ix)   deliver to the Managing Underwriters and their
counsel all notices and other documents required to be provided to the
Shareholder pursuant to this Section 2.3; and

8



--------------------------------------------------------------------------------



 



  (x)   assist the Managing Underwriters in complying with the rules and
regulations of the National Association of Securities Dealers.

     The Shareholder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in paragraph (b)(iii) or (v) of
this Section 2.3, the Shareholder will, to the extent appropriate, discontinue
its disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until, in the case of paragraph (b)(v)
of this Section 2.3, its receipt of the supplemented or amended prospectus
contemplated by paragraph (b)(v) of this Section 2.3 and, if so directed by the
Company, will deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies, then in its possession, of the prospectus
relating to such Registrable Securities current at the time of receipt of such
notice. If the disposition by the Shareholder of its securities is discontinued
pursuant to the foregoing sentence, the Company shall extend the period of
effectiveness of the registration statement by the number of days during the
period from and including the date of the giving of notice to and including the
date when the Shareholder shall have received copies of the supplemented or
amended prospectus contemplated by paragraph (b)(v) of this Section 2.3; and, if
the Company shall not so extend such period, the request pursuant to which such
registration statement was filed shall not be counted for purposes of the
requests for registration to which the Shareholder is entitled pursuant to
Section 2.1 hereof.

     It shall be a condition precedent to the obligation of the Company to take
any action pursuant to this Agreement in respect of the Registrable Securities
which are to be registered at the request of the Shareholder that the
Shareholder shall furnish to the Company within ten days of the Company’s
request such information regarding the Shareholder and the Registrable
Securities held by the Shareholder as the Company shall reasonably request and
as shall be required in connection with the action taken by the Company.

2.4   Indemnification and Contribution.

     (a)   Indemnification by the Company. The Company agrees that in the event
of any registration of any securities of the Company pursuant to this Agreement,
the Company shall, and hereby does, indemnify and hold harmless the Shareholder,
and each other Person who participates as an underwriter in the offering or sale
of such securities and each other Person, if any, who controls any such
underwriter within the meaning of the Securities Act, against any losses,
claims, damages, or liabilities, joint or several, to which the Shareholder or
any such underwriter or controlling Person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities, joint or several (or actions or proceedings in respect thereof),
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in any registration statement under
which such securities were registered under the Securities Act on the effective
date thereof, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto or (ii) any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
prospectus, in light of the circumstances in which they were made) not
misleading, and the Company shall reimburse the Shareholder and each such
underwriter and controlling Person for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, liability, action or proceeding or (iii) any violation by the

9



--------------------------------------------------------------------------------



 



Company of any federal, state or common law rule or regulation applicable to the
Company and relating to action required of or inaction by the Company in
connection with any such registration; provided, however, that the Company shall
not be liable in any such case to the Shareholder to the extent that any such
loss, claim, damage, liability (or action or proceeding in respect thereof) or
expense arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
any such preliminary prospectus, final prospectus, summary prospectus, amendment
or supplement in reliance upon and in conformity with written information
furnished to the Company expressly for use in connection with such registration
by or on behalf of the Shareholder; provided, further, that as to any
preliminary prospectus with respect to an underwritten registration, the
provisions of this Section 2.4 shall not inure to the benefit of the Shareholder
on account of any loss, claim, damage, liability or action arising from the sale
of Common Shares to any person by the Shareholder if the Shareholder failed to
send or give a copy of the final prospectus to that person, and the untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact in such preliminary prospectus thereto was
corrected in the final prospectus. Such indemnity shall remain in full force
regardless of any investigation made by or on behalf of the Shareholder or any
such underwriter or controlling Person and shall survive the delivery of and the
payment for the Common Shares sold by the Shareholder.

     (b)   Indemnification by the Shareholder. In connection with any
registration statement in which the Shareholder includes Registrable Securities
the Shareholder hereby agrees to indemnify and hold harmless, severally and not
jointly (in the same manner and to the same extent as set forth in paragraph
(a) of this Section 2.4), the Company, and each director of the Company, each
officer of the Company and each other Person, if any, who controls the Company
within the meaning of the Securities Act, with respect to any statement or
alleged statement in or omission or alleged omission from such registration
statement, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, but only to the
extent such statement or alleged statement or omission or alleged omission was
made in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the Shareholder specifically stating that it is
for use in the preparation of such registration statement, preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement. Such
indemnity shall remain in full force and effect, regardless of any investigation
made by or on behalf of the Company or any such director, officer or controlling
Person and shall survive the delivery of and the payment for the Common Shares
sold by the Shareholder.

     (c)   Notices of Claims, etc. Promptly after receipt by an indemnified
party of notice of the commencement of any action or proceeding involving a
claim referred to in the preceding subsections of this Section 2.4, such
indemnified party shall, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action or proceeding; provided, however, that the failure of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under the preceding subsections of this
Section 2.4, except to the extent that the indemnifying party is not otherwise
aware of the claim and is actually materially prejudiced by such failure to give
notice, and shall not relieve the indemnifying party from any liability which it
may have to the indemnified party otherwise than under this Section 2.4. In case
any such action or proceeding is brought against an indemnified party, the
indemnifying party shall (i)

10



--------------------------------------------------------------------------------



 



have the right to assume the defense of such action, including the employment of
counsel to be chosen by the indemnifying party which is reasonably satisfactory
to the indemnified party, and (ii) be responsible for payment of expenses in
connection with such action or proceeding. The indemnified party shall have the
right to employ its own counsel (including local counsel) in any such case, but
the legal fees and expenses of such counsel shall be at the expense of the
indemnified party unless (i) the employment of such counsel shall have been
authorized in writing by the indemnifying party in connection with the defense
of such action, (ii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to take charge of the defense
of such action within a reasonable period of time after notice of the
institution of such action, (iii) the indemnified party shall have reasonably
concluded that there may be defenses available to it or them that are different
from or additional to those available to the indemnifying party (in which case
the indemnifying party shall not have the right to direct the defense of such
action on behalf of the indemnified party), or (iv) the use of counsel chosen by
the indemnifying party to represent the indemnified party would present such
counsel with a conflict of interest, in any of which events such fees and
expenses shall be borne by the indemnifying party. No indemnifying party, in the
defense of any such claim or litigation, shall, except with the consent of each
indemnified party, consent to entry of any judgment or enter into any settlement
that (i) does not include as an unconditional term thereof the giving by the
plaintiff to such indemnified party of a release from all liability in respect
to such claim or litigation or (ii) provides for relief other than the payment
of monetary damages (and such monetary damages shall be paid in full by the
indemnifying party).

     (d)   Contribution. If the indemnification provided for in this Section 2.4
shall for any reason be held by a court to be unavailable to an indemnified
party under subsection (a) or (b) hereof in respect of any loss, claim, damage
or liability, or any action in respect thereof, then, in lieu of the amount paid
or payable under subsection (a) or (b) hereof, the indemnified party and the
indemnifying party under subsection (a) or (b) hereof shall contribute to the
aggregate losses, claims, damages and liabilities (including legal or other
expenses reasonably incurred in connection with investigating the same), (i) in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand, and the indemnified party on the other,
which resulted in such loss, claim, damage or liability, or action in respect
thereof, with respect to the statements or omissions which resulted in such
loss, claim, damage or liability, or action in respect thereof, as well as any
other relevant equitable considerations, or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law or if the allocation
provided in this clause (ii) provides a greater amount to the indemnified party
than clause (i) above, in such proportion as shall be appropriate to reflect not
only the relative fault but also the relative benefits received by the
indemnifying party and the indemnified party from the offering of the securities
covered by such registration statement as well as any other relevant equitable
considerations. The parties hereto agree that it would not be just and equitable
if contributions pursuant to this Section 2.4(d) were to be determined by pro
rata allocation or by any other method of allocation which does not take into
account the equitable considerations referred to in the preceding sentence of
this Section 2.4(d). No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. In addition, no Person shall be obligated to contribute
hereunder any amounts in payment for any settlement of any action or claim
effected without such Person’s consent, which consent shall not be unreasonably
withheld, conditioned or delayed.

11



--------------------------------------------------------------------------------



 



     (e)   Other Indemnification. The indemnification agreements contained in
this Section 2.4 shall be in addition to any other rights to indemnification or
contribution which any indemnified party may have pursuant to law or contract
and shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of any indemnified party and shall survive
the delivery of and the payment for the Common Shares sold by the Shareholder.

     (f)   Indemnification Payments. The indemnification and contribution
required by this Section 2.4 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or expenses, losses, damages or liabilities are incurred.

2.5   Stop Transfer Orders. In connection with the offering of any Registrable
Securities registered pursuant to this Agreement, the Company shall instruct any
transfer agent and registrar of such Registrable Securities to release any stop
transfer orders with respect to any such Registrable Securities.

2.6   Limitation on Sale or Distribution of Other Securities.

     (a)   The Shareholder (regardless of whether the Shareholder is
participating in such registration) agrees, to the extent requested in writing
by a Managing Underwriter of any underwritten registration effected pursuant to
and in compliance with Section 2.1 or 2.2, not to sell, transfer or otherwise
dispose of, including any sale pursuant to Rule 144 under the Securities Act,
any shares of Common Stock, or any other security of the Company convertible
into or exchangeable or exercisable for Common Stock (other than as part of such
underwritten public offering) during the time period reasonably requested by the
Managing Underwriters, not to exceed 90 days and subject to any registration
rights to which the Shareholder would otherwise be entitled pursuant to
Section 2.2.

     (b)   Notwithstanding the other provisions of this Agreement, the Company
shall not be obligated to register the Registrable Securities of the Shareholder
(i) if the Shareholder or any underwriter of such Registrable Securities shall
fail to furnish to the Company necessary information in respect of the
distribution of such Registrable Securities, or (ii) in the case of a Company
Registration, if such registration involves an underwritten offering, such
Registrable Securities are not included in such underwritten offering on the
same terms and conditions as shall be applicable to the other securities of the
Company being sold through underwriters in the registration or the Shareholder
fails to enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwritten offering.

2.7   No Required Sale. Nothing in this Agreement shall be deemed to create an
independent obligation on the part of the Shareholder to sell any Registrable
Securities pursuant to any effective registration statement.

2.8   Exchange Act Compliance. If the Company is subject to the requirements of
Section 13 or 15(d) of the Exchange Act, the Company shall file all reports
required to be filed by it under the Exchange Act and it will take such further
action as the Shareholder may reasonably request so as to enable the Shareholder
to sell Registrable Securities

12



--------------------------------------------------------------------------------



 



without registration under the Securities Act pursuant to Rule 144 under the
Securities Act, as such rule may be in effect from time-to-time, or any similar
or successor rule or regulation hereafter promulgated by the Commission.

3.   Miscellaneous.

     3.1   Amendments and Waivers. (i) Any provision of this Agreement may be
amended or waived if such amendment or waiver is in writing and signed, in the
case of an amendment, by the Company and the Shareholder or, in the case of a
waiver, by the party or parties against whom the waiver is to be provided.

(ii)   No failure or delay by any party in exercising any right, power or
privilege hereunder (other than a failure or delay beyond a period of time
specified herein) shall operate as a waiver thereof and no single or partial
exercise thereof shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

     3.2   Notices. Unless otherwise provided herein, any notice, request,
instruction or other document to be given hereunder by any party to the other
shall be in writing and delivered by hand-delivery, registered first-class mail,
telex, telecopier, or air courier guaranteeing overnight delivery, as follows:

     If to the Buyer:

Perrigo Company
515 Eastern Avenue
Allegan, MI 49010
Attention: Chief Executive Officer
Telecopier: 269-673-7535
and

Perrigo Company
515 Eastern Avenue
Allegan, MI 49010
Attention: Vice President and General Counsel
Telecopier: 269-673-1386

with a copy to:

Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, NJ 08540
Attention:. Randall B. Sunberg, Esq.
Telecopier: 609-919-6639

and

13



--------------------------------------------------------------------------------



 



Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178
Attention: Robert G. Robison, Esq.
Telecopier: 212-309-6001

     If to the Shareholder:

Moshe Arkin
29 Lehi Street
Bnei-Brak 51200
Israel
Telecopier: 972-3-577-3500

     with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attention: David Fox, Esq.
                   Thomas W. Greenberg, Esq.
Telecopier: 212-735-2000

and

Rosenberg, Hacohen, Goddard & Ephrat
24 Raoul Wallenberg Street
Tel-Aviv 69719
Israel
Attention: Dan Hacohen, Adv.
Telecopier: 972-3-766-6567

or to such other place and with such other copies as either party may designate
as to itself by written notice to the other.

     All such notices, requests, instructions or other documents shall be deemed
to have been duly given: at the time delivered by hand, if personally delivered;
when receipt is acknowledged by addressee, if by telecopier transmission; and on
the next business day if timely delivered to a nationally recognized courier
guaranteeing overnight delivery.

     3.3   Assignment; Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and permitted assigns. The registration
rights of the Shareholder with respect to any Registrable Securities may not be
transferred; provided, however, that the Shareholder may assign any rights under
this Agreement to a family member or trust or other entity for estate or tax
planning purposes, provided, that the transferee agrees to be bound by the
provisions hereof. Except as provided in Section 2.4, no Person other than the
parties hereto and

14



--------------------------------------------------------------------------------



 



their successors and permitted assigns is intended to be a third party
beneficiary of this Agreement.

     3.4   Specific Performance. The parties hereto acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement, and shall be entitled to enforce specifically the provisions of this
Agreement in any court of the United States or any state thereof having
jurisdiction, in addition to any other remedy to which the parties may be
entitled under this Agreement, any other document which is part of the
transactions contemplated hereby or at law or in equity.

     3.5   No Inconsistent Agreements. The Company will not, on or after the
date of this Agreement, enter into any agreement with respect to its securities
that is inconsistent with the rights granted to the Shareholder in this
Agreement or otherwise conflicts with the provisions hereof. The Company further
represents and warrants that the rights granted to the Shareholder hereunder do
not in any way conflict with and are not inconsistent with any other agreements
to which the Company is a party or by which it is bound.

     3.6   Descriptive Headings. The headings of the Articles and Sections
herein are inserted for convenience of reference only and are not intended to be
a part of or to affect the meaning or interpretation of this Agreement.

     3.7   Governing Law. This Agreement shall be construed, interpreted and the
rights of the parties determined in accordance with the internal laws of the
State of New York. Each of the parties to this Agreement hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of New York and the United States of America located in the County
of New York for any action or proceeding arising out of or relating to this
Agreement (and agrees not to commence any action or proceeding relating thereto
except in such courts), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to its respective address set forth
in Section 3.2 hereof shall be effective service of process for any action or
proceeding brought against it in any such court. Each of the parties hereto
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any action or proceeding arising out of this Agreement in the courts of
the State of New York or the United States of America located in the County of
New York, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum.

     3.8   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     3.9   Invalidity of Provision. In the event that any one or more of the
provisions contained in this Agreement or in any other instrument referred to
herein, shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity,

15



--------------------------------------------------------------------------------



 



illegality or unenforceability shall not affect any other provision of this
Agreement or any other such instrument.

     3.10   Further Assurances. Each party hereto shall do and perform or cause
to be done and performed all further acts and things and shall execute and
deliver all other agreements, certificates, instruments, and documents as any
other party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

     3.11   Entire Agreement; Effectiveness. This Agreement, the Lock-Up
Agreement and the Merger Agreement constitute the entire agreement, and
supersede all prior agreements and understandings, oral and written, between the
parties hereto with respect to the subject matter hereof.

     3.12   Condition to Effectiveness. Notwithstanding anything in this
agreement to the contrary, this agreement shall not be effective until the
Effective Time. In the event the Effective Time does not occur, this agreement
shall not be valid, binding and enforceable against any of the parties hereto.

[Signature Page to Follow]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized.

            PERRIGO COMPANY
      By:   /s/ David T. Gibbons         Name:   David T. Gibbons       
Title:   Chairman, President and
Chief Executive Officer        MOSHE ARKIN
      /s/ Moshe Arkin                  


 

[Signature Page to Registration Rights Agreement]

 